Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner respectfully withdraws the rejections under 35 U.S.C. 101 and 35 U.S.C 112(b) in light of the amendments.
	Regarding the applicant’s arguments on pages 12-15 directed at the rejection of claim 1 under 35 U.S.C. 102. Examiner agrees that Liu does not explicitly teach the entirety of the claim amendments. 
	Examiner notes the following:
The claim lacks to tie together “a second image of a left surface” with “second food ingredient image information” and therefore Liu teaches receiving second food ingredient image information (sequence of images) acquired during the cooking through the plurality of cameras; (see mapping above for doneness and cooking progress models work; 0055-0056; 0083; determining cooking progress level by using old previous images and new current images; 0045; teaches using images and the doneness models 0013; teaches multiple images are taking during the all sequences of cooking past and present))
and determining a cooked state (cooking progress or doneness) by comparing the second food ingredient information (sequence of images) with the image information of the completed dishes; (cooked/doneness levels), (see mapping above for doneness and cooking progress models work; 0055-0056; 0083; determining cooking progress level by using old previous images and new current images; 0045; teaches using images and the doneness models 0013; teaches multiple images are taking during the all sequences of cooking past and present))
Lui does not explicitly teach  a second camera located to acquire a second image of a left surface of the food ingredients; and a third camera located to acquire a third image of a right surface of the food ingredients;
 	combining the first image, the second image and the third image of the first food ingredient image information to produce a fourth image comprising stereoscopic image information;
wherein applying the first food ingredient image information to the pre-trained artificial neural network model comprises applying the stereoscopic image information of the fourth image to the pre-trained artificial neural network model;
Examiner respectfully enters into the record Bhogal et al. (US 20160327281 A1) Bhogul teaches wherein the plurality of cameras comprise: (0061; plurality of cameras)
 a second camera located to acquire a second image of a left surface of the food ingredients; (0061; plurality of cameras evenly distributed inside the oven, therefore there will be cameras on the left side surface;)
and a third camera located to acquire a third image of a right surface of the food ingredients; (0061; plurality of cameras evenly distributed inside the oven, therefore there will be cameras on the right side surface;)
 	combining the first image, (multiple images) the second image (multiple images) and the third image (multiple images) of the first food ingredient image information (images of food within the cooking cavity) to produce a fourth image comprising stereoscopic image information; (0059-0060; stitching together multiple images into a single image or 3D model which is by definition a stereoscopic image)
wherein applying the first food ingredient image information to the pre-trained artificial neural network model comprises applying the stereoscopic image information of the fourth image to the pre-trained artificial neural network model; (0089; applying foodstuff in-situation to the neural network; Foodstuff in-situation is information regarding the cooking of the food see [0054-0055 & 0084-0088] specifically 0054-0055 teaches that foodstuff is information collected from the sensors; 0059; teaches the cameras are sensors; 0060 teaches the cameras stitch together images to make a different image; therefore the foodstuff in-situ applied to the neural network include sensors information from sensors such as cameras which produce a stitched image)
receiving second food ingredient image information (image of food cooking) acquired during the cooking through the plurality of cameras (0076; multiple cameras installed within the smart oven) (0059; food cooking within the cavity 0061; plurality of cameras evenly distributed inside the oven, therefore there will be cameras on the left side surface;)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Liu to include stereoscopic images applied to a neural network and images from multiple angles and sides as is taught by Bhogul
The suggestion/motivation for doing so is to improve usefulness of ovens in food preparation [0002]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20210228022 A1) in view of Bhogal et al. (US 20160327281 A1)

Regarding claim 1, Liu teaches a method for controlling cooking based on artificial intelligence (0083; deep learning techniques), the method comprising: ([0007] method for controlling functions of the cooking appliances)
receiving first food ingredient image information (images of food ingredients) acquired before the cooking (Fig 3; image at time t=0 and is equivalent to before cooking) through a plurality of cameras (0076; multiple cameras installed within the smart oven) located inside a cooking chamber of a kitchen appliance, (0011; 0064; collecting images of food items and ingredients from the sensors and cameras of the cooking appliance and are annotated by the user; 0055; using the models for processing real time images;)
wherein the plurality of cameras comprise: (0076; multiple cameras installed within the smart oven)
 a first camera located to acquire a first image of a top surface of food ingredients, (0011; 0064; collecting images of food items and ingredients from the sensors and cameras of the cooking appliance and are annotated by the user; 0055; using the models for processing real time images;)
applying the first food ingredient image information to a pre-trained artificial neural network model, (0044; user annotated images are used for the training model; 0108-0109; neural network model; Examiner notes that the model is continuously trained therefore it has been trained previously as well and is equivalent to pretrained 0055; using the models for processing real time images)
generating reference information (cooking progress and doneness levels) including image information (images of different foods at different cooking progress levels) of completed dishes (Fig 5A; cooked progress/doneness levels) as a result of applying the first food ingredient image information(test image baseline state of the cooking process also see mapping above for images of ingredients)  to the artificial neural network model; (see mapping above for neural network model); (0051-0054; 0067; 0104-0106; teaches the system uses previously selected images to determine when cooking/doneness progress levels have reached the desired state, using the model; 0010-0012; the system then uses the cooking progress/doneness determination model, the images collected of the item currently about to be cooked, and previously annotated image information and outlines (previous images of cooked state food), and determines cooked state based on the previous images and image of the current food))
receiving second food ingredient image information (sequence of images) acquired during the cooking through the plurality of cameras; (see mapping above for doneness and cooking progress models work; 0055-0056; 0083; determining cooking progress level by using old previous images and new current images; 0045; teaches using images and the doneness models 0013; teaches multiple images are taking during the all sequences of cooking past and present))
and determining a cooked state (cooking progress or doneness) by comparing the second food ingredient information (sequence of images) with the image information of the completed dishes; (cooked/doneness levels), (see mapping above for doneness and cooking progress models work; 0055-0056; 0083; determining cooking progress level by using old previous images and new current images; 0045; teaches using images and the doneness models 0013; teaches multiple images are taking during the all sequences of cooking past and present))
Liu does not explicitly teach wherein the plurality of cameras comprise:
 a second camera located to acquire a second image of a left surface of the food ingredients; and a third camera located to acquire a third image of a right surface of the food ingredients;
 	combining the first image, the second image and the third image of the first food ingredient image information to produce a fourth image comprising stereoscopic image information;
wherein applying the first food ingredient image information to the pre-trained artificial neural network model comprises applying the stereoscopic image information of the fourth image to the pre-trained artificial neural network model;
In an analogous art Bhogul teaches wherein the plurality of cameras comprise: (0061; plurality of cameras)
 a second camera located to acquire a second image of a left surface of the food ingredients; (0061; plurality of cameras evenly distributed inside the oven, therefore there will be cameras on the left side surface;)
and a third camera located to acquire a third image of a right surface of the food ingredients; (0061; plurality of cameras evenly distributed inside the oven, therefore there will be cameras on the right side surface;)
 	combining the first image, (multiple images) the second image (multiple images) and the third image (multiple images) of the first food ingredient image information (images of food within the cooking cavity) to produce a fourth image comprising stereoscopic image information; (0059-0060; stitching together multiple images into a single image or 3D model which is by definition a stereoscopic image)
wherein applying the first food ingredient image information to the pre-trained artificial neural network model comprises applying the stereoscopic image information of the fourth image to the pre-trained artificial neural network model; (0089; applying foodstuff in-situation to the neural network; Foodstuff in-situation is information regarding the cooking of the food see [0054-0055 & 0084-0088] specifically 0054-0055 teaches that foodstuff is information collected from the sensors; 0059; teaches the cameras are sensors; 0060 teaches the cameras stitch together images to make a different image; therefore the foodstuff in-situ applied to the neural network include sensors information from sensors such as cameras which produce a stitched image)
receiving second food ingredient image information (image of food cooking) acquired during the cooking through the plurality of cameras (0076; multiple cameras installed within the smart oven) (0059; food cooking within the cavity 0061; plurality of cameras evenly distributed inside the oven, therefore there will be cameras on the left side surface;)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Liu to include stereoscopic images applied to a neural network and images from multiple angles and sides as is taught by Bhogul
The suggestion/motivation for doing so is to improve usefulness of ovens in food preparation [0002]

Regarding claim 4, Liu in view of Bhogul teach the method of claim 1, and is disclosed above, Liu further teaches wherein the reference information further comprises recommended control information (adjustment recommendation) including recommended times (cooking time) and temperatures for the completed dishes (cooking temperature) (0078-0079; recommendations for cooking actions such as adjust controls for cooking based on cooking temperature and cooking time; examiner notes that controls are for cooking resulting in completed dishes (equivalent to completed dishes))

Regarding claim 5, Liu in view of Bhogul teach the method of claim 1, and is disclosed above, Liu further teaches wherein the receiving of the second food ingredient image information comprises receiving the second food ingredient image information at regular time intervals from a start of the cooking until an end of the cooking. (0111-0112; images are taken for analysis throughout the entirety of the cooking until a preset cooking progress levels is reached; [0088] image and temperature information recorded at the same intervals)

Regarding claim 6, Liu in view of Bhogul teach the method of claim 1, and is disclosed above, Liu further teaches wherein the second food ingredient image information (see claim mapping of second food ingredient in claim 1) comprises preset control information (temperature reading) of the kitchen appliance and information on a time elapsed (timestamp) since a start of the cooking (0078; time lapsed)(0088; temperature (equivalent to preset control information) and a timestamp (equivalent to information on time elapsed) along with the image of the food)

Regarding claim 7, Liu in view of Bhogul teach the method of claim 1, and is disclosed above, Liu further teaches transmitting the reference information or a message including the determined cooked state to the kitchen appliance or a mobile terminal (0112; 0120 transmitting to the user device an alert indicating the doneness and cooking progress level)

Regarding claim 8, Liu in view of Bhogul teach the method of claim 7, and is disclosed above Liu further teaches further comprising: generating a message recommending to change control information depending on the determined cooked state; (0078-0079; recommendations for cooking actions such as adjust controls for cooking based on cooking progress level, cooking temperature and cooking time)
and transmitting the message recommending to change the control information to the kitchen appliance or the mobile terminal, (0078-0079; recommendations for cooking actions such as adjust controls for cooking based on cooking progress level, cooking temperature and cooking time are sent to the appliance as control actions; 0066;0056; or user device)
wherein the message recommending (control instructions) to change the control information comprises information indicating a current cooked state,(adjustment in response to doneness level) information indicating a cooking result expected (burnt food or doneness level higher than requested) to be yielded if no change is made, and recommended control information (adjustment such as move to cooling area) (0120; adjusting controls based on doneness, knowing based on the scale, 0087; 0101; 0156; the doneness level is out of 10, therefore when the food has doneness level 8/10 or 9/10, the system makes an adjustment because it knows it would burn the food or item and therefore is equivalent to result to be yielded if no change is made))

Regarding claim 9, Liu in view of Bhogul teach the method of claim 1, and is disclosed above, Liu further teaches generating a signal for controlling the kitchen appliance depending on the determined cooked state; and transmitting the signal for controlling the kitchen appliance to the kitchen appliance. (0066; 0056; generating and sending control instructions to components of the appliance or user device in response to real-time cooking progress monitoring)  57Docket No. 3130-3161 

Regarding claim 10, the claim inherits the same rejection as claim 1 above for reciting similar limitations, Liu further teaches  transmitting the first food ingredient image information to an external server; (Fig 1A; training model server 122); (0092-0093; transmitting to training model server images of food items in real time) receiving reference information including image information of completed dishes from the external server, (see mapping above for neural network model); (0051-0054; 0067; 0104-0106; teaches the system uses previously selected images to determine when cooking/doneness progress levels have reached the desired state, using the model; 0010-0012; 0146; 0156-0157; the system then uses the cooking progress/doneness determination model, the images collected of the item currently about to be cooked, and previously annotated image information and outlines (previous images of cooked state food), and determines cooked state based on the previous images and image of the current food which is performed by training model server 122)

Regarding claim 11, the claim inherits the same rejection as claim 9 above for reciting similar limitations.

Regarding claim 12, Liu in view of Bhogul teach the method of claim 10, and is disclosed above, Liu further teaches wherein the reference information (cooking progress and doneness levels) is generated as a result of applying the first food ingredient image information (test image baseline state of the cooking process also see mapping above for images of ingredients) to a pre-trained artificial neural network model (see mapping above for neural network model) stored in the external server (Fig 1A; training model server 122; 0067; 0104-0106; teaches the system uses previously selected images to determine when cooking/doneness progress levels have reached the desired state, using the model; 0010-0012; 0146; 0156-0157; the system then uses the cooking progress/doneness determination model, the images collected of the item currently about to be cooked, and previously annotated image information and outlines (previous images of cooked state food), and determines cooked state based on the previous images and image of the current food which is performed by training model server 122)

Regarding claim 13, the claim inherits the same rejection as claim 4 above for reciting similar limitations.
Regarding claim 14, the claim inherits the same rejection as claim 5 above for reciting similar limitations.
Regarding claim 15, the claim inherits the same rejection as claim 6 above for reciting similar limitations.
Regarding claim 16, the claim inherits the same rejection as claim 7 above for reciting similar limitations.
Regarding claim 17, the claim inherits the same rejection as claim 8 above for reciting similar limitations.

Regarding claim 18, Liu in view of Bhogul teach the method of claim 11, and is disclosed above, Liu further teaches controlling the kitchen appliance depending on the determined cooked state, wherein the controlling of the kitchen appliance comprises controlling operation of the kitchen appliance based on a response message received in response to the message recommending to change the control information. (0060; 0078-0079; the system provides recommendations to the user for adjustments; the user can then respond by providing control instructions, for controlling the appliance through its interface)

Regarding claim 19, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a device claim, Liu teaches An artificial intelligence device comprising: (0169; server; Fig 1A server 122 with models; 0142-0143; the models are neural networks) an antenna configured to receive, from a network (0169; network interface for communication) a memory; (0169; memory storing instructions) and a processor, (0169; CPUs) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20210228022 A1) in view of Bhogal et al. (US 20160327281 A1) as applied to claims 1 and 19 above, in view of Rabinovich et al. (US 20150170001 A1).

Regarding claim 3, Liu in view of Bhogul teach the method of claim 1, and is disclosed above, Liu further teaches wherein the artificial neural network model is an artificial neural network model 0142-0143; the models are neural networks which is guided and trained on a training data set composed of the image information of completed dishes (based on doneness and cooking progress levels) acquired by the user's cooking history information (previous cooking and training) (0045; 0103; 0105; training the models using collected images from the appliance of items being cooked; image include doneness level information with the images (equivalent to completed dishes))
Liu in view of Bhogul do not explicitly teach web-crawling and therefore does not disclose wherein the artificial neural network model is an artificial neural network model which is guided and trained on a training data set composed of the image information of completed dishes acquired by web-crawling and the user's cooking history information 
In an analogous art Rabinovich teaches wherein the artificial neural network model is an artificial neural network model (0026; deep neural network; machine learning model) which is guided and trained (training) on a training data set (training data set) composed of the image information of completed dishes (0017; images of prepared food item) acquired by web-crawling and cooking history information of a user (0026-0029;; web-crawling to collect images from the current search system or external search systems and webpages)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Liu in view of Bhogul to include training an artificial network model using training data acquired through web crawling the internet for images as is taught by Rabinovich
The suggestion/motivation for doing so is to be able to better train AI food systems [0002-0005]

Regarding claim 20, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a device claim, Liu teaches An artificial intelligence device comprising: (0169; server; Fig 1A server 122 with models; 0142-0143; the models are neural networks)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451